Citation Nr: 1819667	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-11 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a status post inguinal hernia repair other than a scar.

2.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.  He also had an additional 8 months and 1 day of active service.

The increased rating claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in which the RO granted service connection for PTSD effective May 19, 2009 and assigned a 30 percent rating.  Subsequently, the rating was increased to 50 percent in a November 2011 rating decision.  As this increase does not represent a full grant of the benefit sought, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

During the course of the appeal, the Veteran has submitted evidence that he has lost his job in trucking due to his PTSD.  Thus, the Board finds that the issue of TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that, when raised by the record, entitlement to TDIU is part and parcel of an increased rating claim).

The service connection claims come before the Board on appeal from an October 2014 rating decision.  Subsequently, in an August 2017 rating decision, VA granted service connection for status post right inguinal hernia repair scar, right lower abdomen effective May 12, 2014 and assigned a noncompensable rating.  The claim for service connection for status post right inguinal hernia repair was readjudicated in a statement of the case the same day.  As a result, the Board has reframed the issue as one of entitlement to service connection for residuals from status post right inguinal hernia repair other than a scar.

In February 2017, the Board remanded the case for a Board hearing.  In April 2017, the Veteran was afforded a video-conference hearing before the undersigned Veterans Law Judge regarding his increased rating and TDIU claim.  He submitted additional evidence and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).

Since then, the Veteran's service connection claims listed on the cover page were certified to the Board and, as no hearing was requested in conjunction with those claims, the Board will take jurisdiction over the claims.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Skin Disorder

A remand of the Veteran's claim for entitlement to service connection for a skin condition is needed.  A claimant is entitled to a VA examination when there is some indication of a current disability (or symptoms thereof), that may be related to an event or injury during service and no VA examination of the condition has yet been conducted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has submitted lay statements that his skin darkened after he came back from Vietnam and never returned to its normal color.  The Veteran is competent to report his symptoms, especially one as readily observable as a change in skin tone.  The Board notes that there are skin diseases for which service connection is available on a presumptive basis for Veterans who served in-country in the Republic of Vietnam during the Veteran's period of service.  38 C.F.R. § 3.309(e).  Without the benefit of a medical examination or opinion, the Board cannot rule out entitlement to service connection for such a condition.

Given the above, the Veteran's reported change in skin tone that never returned to normal is an indication of a current disability.  That this has been the case since he returned from Vietnam indicates that the change in skin tone may be related to service in Vietnam, including herbicide exposure.  Thus, the Veteran has met the McLendon criteria and should be afforded a VA examination.  

Further, if there is a diagnosis of a disorder for which the herbicide exposure presumption is unavailable, a medical opinion as to whether the disorder is related to service on a non-presumptive basis should be obtained.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Hernia

The medical evidence in the record from VA notes an absence of hernia symptoms, other than the scar for which the Veteran is already service connected.  However, just added to the file is a November 2017 private treatment record that notes inguinal hernia, right-sided groin pain with a slight bulge and coughing.  A new medical opinion is needed to take into account this additional evidence.

PTSD and TDIU

The most recent VA examination to assess the Veteran's PTSD was in May 2010.  The evidence since then, including statements during the April 2017 Board hearing, indicates that the condition may have worsened.  VA treatment records, including from Dr. Naidu, also reflect a possible worsening.  Thus, the Board finds that a remand is warranted to afford the Veteran a new VA examination.

As stated above and in the prior remand, pursuant to Rice, and given the Veteran's difficulties with anxiety related to work, the Board took jurisdiction over a TDIU claim as part of the increased rating claim.  The Veteran's claim for TDIU has not yet been developed or adjudicated by the RO, and a remand is warranted to facilitate RO action.  Specifically, the RO should provide the Veteran the required notice under the Veterans Claim Assistance Act of 2000 (VCAA), obtain a work and education history from the Veteran, and, if necessary, obtain a medical opinion regarding the functional limitations of the Veteran's service-connected disabilities.  

In this regard, the Board notes the argument set forth by the representative that the Veteran lost his job in trucking at the end of June 2016.  Relevant both to the Veteran's increased rating claim and TDIU, the Veteran indicated that he has undergone medical evaluations for his job as a hazmat trucker.  The Board finds that there may be relevant Department of Transportation documents related to his PTSD and employability.  Thus, these should be requested too should they exist.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice of the information and evidence necessary to establish a claim for TDIU.  Ask the Veteran to complete and return the standard VA TDIU application form.

2.  After obtaining any necessary authorization from the Veteran, obtain records from the Department of Transportation regarding the Veteran's ability to transport hazmat materials commercially.  Inform the Veteran that, if these documents are in his possession, he may submit them.

3.  With authorization from the Veteran if necessary, obtain from the Veteran and former employers (if necessary) information regarding his employment and educational history.

4.  Afford the Veteran a VA examination of his skin condition by an appropriate medical clinician.  An opinion regarding the Veteran's inguinal hernia is also being requested, though an examination of the hernia is left to the discretion of the examiner.  After examination of the skin and review of the entire claims file, the examiner should:

(A) Confirm a diagnosis of the skin disorder.

(B) If the diagnosis is not one of those listed in 38 C.F.R. § 3.309(e), opine as to whether it is at least as likely as not that the disorder is related to service.

(C) Determine whether it is at least as likely as not that the Veteran's current inguinal hernia with noted slight bulge with coughing is related to service, to include his hernia during service.

A complete rationale should be provided for any opinion rendered.  The examiner should also consider all relevant lay statements of record.

5.  Afford the Veteran a VA psychiatric examination to assess the current severity of his service-connected PTSD.

6.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

